--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 

EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made in New York, New York as of February 10,
2011, between SIGA Technologies, Inc., a Delaware corporation (the “Company”),
and Daniel J. Luckshire (“Executive”).
 
WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Financial Officer, and Executive desires to accept such employment on
the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.   Term.  Unless earlier terminated in accordance with Section 4 hereof, the
term of Executive’s employment under this Agreement shall be the two-year period
commencing on February 10, 2011 (the “Effective Date”) and ending on the second
anniversary of the Effective Date (the “Term” and each such year, a “Term
Year”). In addition, unless either party hereto provides notice of its desire
not to renew this Agreement thirty (30) days prior to the expiration of the
Term, this Agreement shall automatically renew for additional one (1) year
periods commencing upon the expiration of the initial Term (or any such
subsequent Term), with each such additional year thereafter being made part of
the Term and each such additional year, thereafter a Term Year. For the sake of
clarity, if the last day of the Term is a vesting date, the Executive will vest
on such date (subject to the terms of this Agreement).  In the event that the
Company provides notice of its desire not to renew this Agreement in accordance
with the preceding sentence, Executive shall be entitled to the continued
payment of (x) Base Salary (as determined pursuant to Section 3(a)) for one year
(such sums to be paid at the times and in the amounts such Base Salary would
have been paid had Executive’s employment continued, subject, if necessary, to
the six month delay as described in Section 5(d)(ii)) and (y) the payment of any
accrued but unpaid Annual Bonuses with respect to the prior full calendar year
as determined by the Compensation Committee in good faith and payable in cash
and vested stock (as applicable) at the time described in Section 3(b).
 
2.   Employment.
 
(a)   Employment by the Company.  Executive agrees to be employed by the Company
during the Term upon the terms and subject to the conditions set forth in this
Agreement.  Executive shall serve as the Executive Vice President and Chief
Financial Officer of the Company and shall report to the Board of Directors and
Chief Executive Officer of the Company.
 
(b)   Performance of Duties.  Throughout Executive’s employment with the
Company, Executive shall faithfully and diligently perform Executive’s duties in
conformity with the lawful directions of the Company and serve the Company to
the best of Executive’s ability.  Executive shall devote Executive’s full
business time and best efforts to the business and affairs of the Company.  In
Executive’s capacity as Executive Vice President and Chief Financial Officer of
the Company, Executive shall have such duties and responsibilities as Executive
may be assigned by the Board of Directors or Chief Executive Officer not
inconsistent with
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Executive’s position as Executive Vice President and Chief Financial Officer.
Executive will perform Executive’s duties primarily from the Company’s offices
in New York City, New York, subject to reasonable travel requirements.
 
3.   Compensation and Benefits.
 
(a)   Base Salary.  The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $400,000, subject to any cost of living or merit
increases as may be approved by the Board of Directors of the Company.  Payments
of the Base Salary shall be payable in equal installments in accordance with the
Company’s standard payroll practices.
 
(b)   Annual Bonus.   The Company shall, subject to the discretion of the
Compensation Committee, pay to Executive an annual cash bonus, the target of
which is fifty percent (50%) of Executive’s Base Salary.  The Company shall
also, subject to the discretion of the Compensation Committee, pay to Executive
an additional annual stock bonus, the target value of which is $300,000, payable
in restricted shares of Common Stock.  The restricted shares shall vest in equal
installments on each of the first three anniversaries of the date of grant.  Any
such cash bonus shall be paid, and any such restricted shares shall be issued,
no later than March 15 of the year following the year for which the Compensation
Committee determined such bonus, or, if later, by the date that is 2½ months
following the end of the Company’s fiscal year for which the Compensation
Committee determined such bonus.
 
(c)   Sign-on Bonus.  On the Effective Date, the Company shall make a one-time
grant to Executive of 120,000 options with a term of ten (10) years from the
date of grant.  The grant agreement shall provide that 60,000 options will have
a strike price at the market price (“Market Options”) on the date of issuance
and 60,000 options will have a strike price at $2.00 above the market price
(“Premium Options”) on the date of issuance. 20,000 Market Options and 20,000
Premium Options shall vest on each of the first three anniversaries of the
Effective Date.
 
(d)   Benefits and Perquisites.  Executive shall be entitled to participate in,
to the extent Executive is otherwise eligible under the terms thereof, the
benefit plans and programs, and receive the benefits and perquisites, generally
provided by the Company to senior executives of the Company, including without
limitation family medical insurance (subject to applicable employee
contributions).  Executive shall be entitled to receive vacation days in
accordance with Company policy, such days to be accrued in accordance with
Company policy.
 
(e)   Business Expenses.  The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of Executive’s
duties under this Agreement.  Such reimbursements shall be made by the Company
on a timely basis upon submission by Executive of vouchers in accordance with
the Company’s standard procedures.
 
(f)   Indemnification.  The Company shall indemnify Executive, to the fullest
extent permitted by its certificate of incorporation or by-laws, for any and all
liabilities to which Executive may be subject as a result of, in connection with
or arising out of Executive’s
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
employment by the Company hereunder, as well as the costs and expenses
(including reasonable attorneys’ fees) of any legal action brought or threatened
to be brought against Executive or the Company as a result of, in connection
with or arising out of such employment or board service (such costs and expenses
being advanced by the Company in accordance with the procedures set forth in the
Company’s by-laws).  Executive shall be entitled to the full protection of any
insurance policies which the Company may elect to maintain generally for the
benefit of its officers.
 
(g)   No Other Compensation or Benefits; Payment.  The compensation and benefits
specified in this Section 3 and in Section 5 of this Agreement shall be in lieu
of any and all other compensation and benefits.  Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 5 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.
 
(h)   Cessation of Employment.  In the event Executive shall cease to be
employed by the Company for any reason, Executive’s compensation and benefits
shall cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
 
4.   Termination of Employment.  Executive’s employment hereunder may be
terminated prior to the end of the Term under the following circumstances.
 
(a)   Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.
 
(b)   Executive Becoming Totally Disabled.  The Company may terminate
Executive’s employment hereunder at any time after Executive becomes “Totally
Disabled.”  For purposes of this Agreement, Executive shall be “Totally
Disabled” in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of either (A)
120 consecutive days or (B) 6 months in any 12-month period due to physical or
mental incapacity or impairment.  During any period that Executive fails to
perform Executive’s duties hereunder as a result of incapacity due to physical
or mental illness (the “Disability Period”), Executive shall continue to receive
the compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company.
 
(c)   Termination by the Company for Cause.  The Company may terminate
Executive’s employment hereunder for Cause at any time after providing written
notice to Executive.  For purposes of this Agreement, the term “Cause” shall
mean any of the following:  (i) Executive’s neglect or failure or refusal to
perform Executive’s duties under this Agreement (other than as a result of total
or partial incapacity due to physical or mental illness); (ii) any act by or
omission of Executive constituting gross negligence or willful misconduct in
connection with the performance of Executive’s duties that could reasonably be
expected to
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
materially injure the reputation, business or business relationships of the
Company or any of its affiliates; (iii) perpetration of an intentional and
knowing fraud against or affecting the Company or any of its affiliates or any
customer, client, agent, or employee thereof; (iv) the commission by or
indictment of Executive for (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud (“indictment,” for these purposes,
meaning a United States-based indictment, probable cause hearing or any other
procedure pursuant to which an initial determination of probable or reasonable
cause with respect to such offense is made); (v) the breach of a covenant set
forth in Section 6; or (vi) any other material breach of this Agreement.
 
(d)   Termination by the Company Without Cause.  The Company may terminate
Executive’s employment hereunder at any time for any reason or no reason by
giving Executive thirty (30) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company.
 
(e)   Termination by Executive for Good Reason.  Executive may terminate
Executive’s employment hereunder for Good Reason at any time after providing
written notice to the Company.  For purposes of this Agreement, the term “Good
Reason” shall mean any of the following:  (i) the Company fails to pay the
compensation described in Section 3 of this Agreement (in accordance with, and
subject to, such provisions); (ii) Executive no longer holds the office of
Executive Vice President and Chief Financial Officer or offices of equivalent
stature, or Executive’s functions, responsibilities and/or duties as Executive
Vice President and Chief Financial Officer are materially diminished or (iii)
Executive’s job site is relocated to a location which is more than fifty (50)
miles from New York City, unless the parties mutually agree to such relocation.
 
(f)   Termination Upon a Change in Control.  If (x) the Company terminates
Executive’s employment hereunder without Cause, (y) the Executive terminates
Executive’s employment for Good Reason or (z) the Company delivers a notice of
non-renewal, in each case in connection with or after the occurrence of the
Change in Control, Executive shall be entitled to the payments provided for by
Section 5(d).  For purposes of this Agreement, a “Change in Control” shall be
conclusively deemed to have occurred if any of the following shall have taken
place:
 
(i) the consummation of a transaction or a series of related transactions
pursuant to which any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”), other than the
Executive, Executive’s designee(s) or “affiliate(s)” (as defined in Rule 12b-2
under the Exchange Act), or a Permitted Holder, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities;
 
(ii) stockholders of the Company approve a merger or consolidation of the
Company with any other entity other than a Permitted Holder, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or
 
(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of, or
the Company sells or disposes of, all or substantially all of the Company’s
assets other than to a Permitted Holder.
 
For purposes of this Section 4(f) a Permitted holder shall mean MacAndrews &
Forbes Holdings Inc. and its subsidiaries or affiliates.
 
(g)   Termination by Executive Without Good Reason.  Executive may terminate
Executive’s employment hereunder at any time for any reason or no reason by
giving the Company thirty (30) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company, and any
such reduction or removal shall not constitute Good Reason.
 
5.   Compensation Following Termination.  In the event that Executive’s
employment hereunder is terminated, Executive shall be entitled only to the
following compensation and benefits upon such termination:
 
(a)   General.  On any termination of Executive’s employment prior to the end of
the Term, Executive shall be entitled to the following (collectively, the
“Standard Termination Payments”):
 
(i) any accrued but unpaid Base Salary for services rendered through the date of
termination; provided, however, that in the event Executive’s employment is
terminated pursuant to Section 4(b), the amount of Base Salary received by
Executive during the Disability Period shall be reduced by the aggregate
amounts, if any, payable to Executive under any disability benefit plan or
program provided to Executive by the Company;
 
(ii)  any vacation accrued to the date of termination, in accordance with
Company policy;
 
(iii) any accrued but unpaid expenses through the date of termination required
to be reimbursed in accordance with Section 3(e) of this Agreement; and
 
(iv) any benefits to which Executive may be entitled upon termination pursuant
to the plans, programs and grants referred to in Section 3(d) hereof in
accordance with the terms of such plans, programs and grants.
 
(b)   Termination by Reason of Death or Executive Becoming Totally Disabled;
Termination by the Company for Cause; Termination by Executive Without Good
Reason.  In the event that Executive’s employment is terminated prior to the
expiration of the Term (i) by reason of Executive’s death pursuant to Section
4(a) or Executive becoming Totally Disabled pursuant to Section 4(b), (ii) by
the Company for Cause pursuant to Section 4(c) or (iii) by Executive without
Good Reason pursuant to Section 4(f), Executive (or Executive’s estate, as
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
the case may be) shall be entitled to the Standard Termination Payments and the
payment of any accrued but unpaid Annual Bonuses with respect to the prior full
calendar year as determined by the Compensation Committee in good faith and
payable in cash and vested stock (as applicable) at the time described in
Section 3(b).
 
(c)   Termination by the Company Without Cause; Termination by Executive for
Good Reason.  In the event that Executive’s employment is terminated prior to
the expiration of the Term by the Company without Cause pursuant to Section 4(d)
or by Executive for Good Reason pursuant to Section 4(e), Executive shall be
entitled only to the following:
 
(i) the Standard Termination Payments;
 
(ii) the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for one year (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated);
provided, however, that if necessary to comply with Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of such sums shall be made
as follows:  (A) no payments shall be made for a six-month period following the
date of termination and (B) an amount equal to six months of Base Salary shall
be paid in a lump sum six months following the date of termination
 
(iii) the payment of any accrued but unpaid Annual Bonuses with respect to the
prior full calendar year as determined by the Compensation Committee in good
faith and payable in cash and vested stock (as applicable) at the time described
in Section 3(b);
 
(iv) the Company shall take all such action as is necessary such that a pro rata
amount of stock option grants to Executive that are due to vest within twelve
months from the date of termination shall immediately and irrevocably vest and
become exercisable as of the date of termination and shall remain exercisable
for a period of not less than one (1) year from the date of termination.  For
purposes of clarity, the pro rata amount shall be calculated as a percentage of
the number of days Executive served as an employee of the Company during the
period covered by the vesting of the applicable tranche of equity divided by the
number of days in such tranche and
 
(v) the Company shall take all such action as is necessary such that all annual
restricted stock grants to Executive shall, immediately and irrevocably vest and
become exercisable as of the date of termination and shall remain exercisable
for a period of not less than one (1) year from the date of termination.
 
(d)   Termination Upon a Change of Control.  If (x) the Company terminates
Executive’s employment hereunder without Cause, (y) Executive terminates
Executive’s employment for Good Reason or (z) the Company delivers a notice of
non-renewal, in each case in connection with or after the occurrence of the
Change in Control,, Executive shall be entitled only to the following:
 
(i) the Standard Termination Payments;
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(ii) the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for one year (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated);
provided, however, that if necessary to comply with Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of such sums shall be made
as follows:  (A) no payments shall be made for a six-month period following the
date of termination, (B) an amount equal to six months of Base Salary shall be
paid in a lump sum six months following the date of termination, and (C) during
the period beginning six months following the date of termination through the
remainder of the twelve-month period, payment of the Base Salary shall be made
at the times and in the amounts such Base Salary would have been paid had
Executive’s employment not terminated;
 
(iii) the payment of any accrued but unpaid Annual Bonuses with respect to the
prior full calendar year as determined by the Compensation Committee in good
faith and payable in cash and vested stock (as applicable) at the time described
in Section 3(b);
 
(iv) a pro rata portion of any Annual Bonuses under Section 3(b) for the year of
termination based on the number of days employed during such year, calculated
based on the targets set forth in Section 3(b) and payable in cash and vested
stock (as applicable) within 30 days of the date of termination; and
 
(v) the Company shall take all such action as is necessary such that all stock
options and restricted stock grants to Executive shall, immediately and
irrevocably vest and become exercisable as of the date of termination and shall
remain exercisable for a period of not less than one (1) year from the date of
termination.
 
(e)   Effect of Material Breach of Section 6 on Compensation and Benefits
Following Termination of Employment.  If, at the time of termination of
Executive’s employment for any reason prior to the expiration of the Term or any
time thereafter, Executive is in material breach of any covenant contained in
Section 6 hereof, Executive (or Executive’s estate, as applicable) shall not be
entitled to any payment (or if payments have commenced, any continued payment)
other than the Standard Benefits.
 
(f)   No Further Liability; Release.  Payment made and performance by the
Company in accordance with this Section 5 shall operate to fully discharge and
release the Company and its directors, officers, employees, affiliates,
stockholders, successors, assigns, agents and representatives from any further
obligation or liability with respect to Executive’s employment and termination
of employment.  Other than providing the compensation and benefits provided for
in accordance with this Section 5, the Company and its directors, officers,
employees, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement.  The payment of any amounts pursuant to
this Section 5 (other than payments required by law and the Standard Termination
Payments) is expressly conditioned upon the delivery by Executive to the Company
of a release in form and substance reasonably satisfactory to the Company of any
and all claims Executive may have against the Company and its directors,
officers, employees, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment.  Such
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
release must be returned to the Company no later than 45 days after Executive’s
termination of employment.  The Company may delay the payment of any amounts
under this Section 5 until the receipt and non-revocation of such release.
 
6.   Exclusive Employment; Non-competition; Non-solicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents; Code of
Ethics.
 
      (a)   No Conflict; No Other Employment.  During the period of Executive’s
employment with the Company, Executive shall not:  (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company; provided, however, that Executive shall be
entitled to manage Executive’s personal investments and otherwise attend to
personal affairs, including charitable, social and political activities, in a
manner that does not unreasonably interfere with Executive’s responsibilities
hereunder, or (ii) accept or engage in any other employment, whether as an
employee or consultant or in any other capacity, and whether or not compensated
therefor, except as approved in advance in writing by the Company.
 
      (b)   Non-competition; Non-solicitation.
 
      (i) Executive acknowledges and recognizes the highly competitive nature of
the Company’s business and that access to the Company’s confidential records and
proprietary information renders the Executive special and unique within the
Company’s industry.  In consideration of the payment by the Company to Executive
of amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
(i) Executive’s employment with the Company and (ii) twenty-four months
thereafter (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business, provided
that the provisions of this Section 6(b) will not be deemed breached merely
because Executive owns less than 1% of the outstanding common stock of a
publicly-traded company.  For purposes of this Agreement, “Competing Business”
shall mean (i) any business in which the Company or, to the extent that
Executive is materially involved in such business, the business in which its
affiliates are currently engaged anywhere in the world; and (ii) any other
business in which the Company engages in anywhere in the world during the Term.
 
      (ii) In further consideration of the payment by the Company to Executive
of amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
Executive’s employment and the Covered Time, Executive shall not, directly or
indirectly, (i) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or, to the
extent that he has had material contact with such employees, agents,
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
consultants or representatives, any of its affiliates to terminate his, her, or
its relationship with the Company or such affiliate; (ii) solicit, encourage or
attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Company or, to the extent that he has had material
contact with such employees, agents, consultants or representatives, any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity; (iii) solicit or attempt to solicit any customer, vendor
or distributor of the Company or, to the extent that he has had material contact
with such customer, vendor or distributor, any of its affiliates with respect to
any product or service being furnished, made, sold or leased by the Company or
such affiliate; or (iv) persuade or seek to persuade any customer of the Company
or, to the extent that he has had material contact with such customer, any
affiliate to cease to do business or to reduce the amount of business which any
customer has customarily done or contemplates doing with the Company or such
affiliate, whether or not the relationship between the Company or its affiliate
and such customer was originally established in whole or in part through
Executive’s efforts.  For purposes of this Section 6(b) only, the terms
“customer,” “vendor” and “distributor” shall mean a customer, vendor or
distributor who has done business with the Company or any of its affiliates
within twelve months preceding the termination of Executive’s employment.
 
(iii) During Executive’s employment with the Company and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) receiving a written offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, Executive will (A)
immediately provide notice to the Company of such circumstances and (B) provide
copies of Section 6 of this Agreement to the Competitor.  Executive further
agrees that the Company may provide notice to a Competitor of Executive’s
obligations under this Agreement, including without limitation Executive’s
obligations pursuant to Section 6 hereof.  For purposes of this Agreement,
“Competitor” shall mean any entity (other than the Company or any of its
affiliates) that engages, directly or indirectly, in any Competing Business.
 
(iv) Executive understands that the provisions of this Section 6(b) may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company or its affiliates but nevertheless agrees and hereby acknowledges
that the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 5 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions.  In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that Executive will not assert
in any forum that such provisions prevent Executive from earning a living or
otherwise are void or unenforceable or should be held void or unenforceable.
 
c)   Proprietary Information.  Executive acknowledges that during the course of
Executive’s employment with the Company Executive will necessarily have access
to and make use of proprietary information and confidential records of the
Company and its affiliates.  Executive covenants that Executive shall not during
the Term or at any time thereafter, directly or indirectly, use for Executive’s
own purpose or for the benefit of any person or entity other than the Company,
nor otherwise disclose, any proprietary information to any individual or entity,
unless such disclosure has been authorized in writing by the Company
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
or is otherwise required by law.  Executive acknowledges and understands that
the term “proprietary information” includes, but is not limited to:  (a)
inventions, trade secrets, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, research,
discoveries, developments, designs, and techniques regarding any of the
foregoing utilized by the Company or any of its affiliates; (b) the name and/or
address of any customer or vendor of the Company or any of its affiliates or any
information concerning the transactions or relations of any customer or vendor
of the Company or any of its affiliates with the Company or such affiliate or
any of its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Company or any of its affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Company or any of its affiliates but not at the time offered generally to
customers or vendors; (d) any information relating to the pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company or
any of its affiliates; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Company or
any of its affiliates; (f) any business plans, budgets, advertising or marketing
plans; (g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing.   Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally available to and known by the industry,
was known by Executive prior to the commencement of his employment (or
anticipated employment) with the Company, or information that is or becomes
available to Executive on a non-confidential basis from a source other than the
Company, any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).
 
(d)   Confidentiality and Surrender of Records.  Executive shall not during the
Term or at any time thereafter (irrespective of the circumstances under which
Executive’s employment by the Company terminates), except as required by law,
directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company.  Upon
termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records.  For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under
Executive’s control or accessible to Executive which contain any proprietary
information.  All property and records of the Company and any of its affiliates
(including, without limitation, all confidential records) shall be and remain
the sole property of the Company or such affiliate during the Term and
thereafter.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(e)   Inventions and Patents.
 
(i) The Executive agrees that all processes, technologies and inventions,
including new contributions, improvements, ideas and discoveries, whether
patentable or not, conceived, developed, invented or made by Executive during
the Term shall belong to the Company, provided that such inventions grew out of
the Executive's work with the Company or any of its subsidiaries or affiliates,
are related in any manner to the business (commercial or experimental) of the
Company or any of its subsidiaries or affiliates or are conceived or made on the
Company's time or with the use of the Company's facilities or materials
(collectively, “Inventions”).  The Executive shall further:  (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive's
inventorship.
 
(ii) If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive's employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.
 
(iii) The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.
 
(iv) The Company shall be the sole owner of all the products and proceeds of the
Executive's services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive's right to receive
payments hereunder).  The Executive shall, at the request of the Company,
execute such assignments, certificates or other instruments as the Company may
from time to time deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend its right, title or interest in or to any
such properties.
 
(f)   Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, Executive’s services and access to and use of confidential
records and proprietary information, any violation by Executive of any of the
undertakings contained in this Section 6 would cause the Company and/or its
affiliates immediate, substantial and irreparable injury for which it or they
have no adequate remedy at law.  Accordingly, Executive agrees and consents to
the entry of an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6.  Executive waives posting by the
Company or its affiliates of any bond otherwise necessary to secure such
injunction or other equitable relief.  Rights and remedies provided for in this
Section 6 are cumulative and shall be in addition to rights and remedies
otherwise available to the parties hereunder or under any other agreement or
applicable law.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
g)   Code of Ethics.  Nothing in this Section 6 is intended to limit, modify or
reduce Executive’s obligations under the Company’s Code of Ethics.  Executive’s
obligations under this Section 6 are in addition to, and not in lieu of,
Executive’s obligations under the Code of Ethics.  To the extent there is any
inconsistency between this Section 6 and the Code of Ethics which would permit
Executive to take any action or engage in any activity pursuant to this Section
6 which Executive would be barred from taking or engaging in under the Code of
Ethics, the Code of Ethics shall control.
 
7.   Assignment and Transfer.
 
(a)   Company.  This Agreement shall inure to the benefit of and be enforceable
by and binding upon, and may be assigned by the Company without Executive’s
consent to, any purchaser of all or substantially all of the Company’s business
or assets, or to any successor to the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise).
 
(b)   Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services during Executive’s employment of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value.  Executive’s rights and obligations under
this Agreement shall not be transferable by Executive by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void; provided, however, that if Executive shall die, all amounts then payable
to Executive hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s estate.
 
8.   Miscellaneous.
 
(a)   Cooperation.  Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company
upon reasonable notice and with due regard to Executive’s obligations to a
future employer, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive.
 
(b)   Mitigation; Offset.  Executive shall not be required to mitigate damages
or the amount of any payment provided to Executive under Section 5 of this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payments provided to Executive under Section 5 be reduced by any compensation
earned by Executive as the result of employment by another employer after the
termination of Executive’s employment or otherwise.
 
(c)   Protection of Reputation.  During the Term and thereafter, Executive
agrees that Executive will take no action which is intended, or would reasonably
be expected, to harm the Company or any of its affiliates or its or their
reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates.  Nothing herein shall
prevent Executive from making any truthful statement in connection with any
legal proceeding or investigation by the Company or any governmental authority.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(d)   Governing Law; Consent to Jurisdiction.  This Agreement shall be governed
by and construed (both as to validity and performance) and enforced in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed wholly within such jurisdiction, without
regard to the principles of conflicts of law or where the parties are located at
the time a dispute arises.  In the event of any controversy or claim arising out
of or relating to this Agreement or the breach or alleged breach hereof, each of
the parties hereto irrevocably (a) consents to the jurisdiction of any state
court sitting in the County of New York, State of New York, or federal court
sitting in the County of New York, State of New York. (b) waives any objection
which it may have at any time to the laying of venue of any action or proceeding
brought in any such court and (c) waives any claim that such action or
proceeding has been brought in an inconvenient forum.
 
(e)   Injunctive Relief.  Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 6 of this Agreement without any obligation to
post a bond.
 
(f)   Entire Agreement.  This Agreement (including the plans referenced in
Section 3(c) of this Agreement) contains the entire agreement and understanding
between the parties hereto in respect of Executive’s employment from and after
the date hereof and supersedes, cancels and annuls any prior or contemporaneous
written or oral agreements, understandings, commitments and practices between
them respecting Executive’s employment from and after the date hereof, including
all prior employment agreements between the Company and Executive.
 
(g)   Amendment.  This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
 
(h)   Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by
law.  If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, the parties hereto agree that the court or arbitration panel
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be
enforced.  The parties hereto recognize that if, in any judicial or arbitral
proceeding, a court or arbitration panel shall refuse to enforce any of the
separate covenants contained in this Agreement, then that invalid or
unenforceable covenant contained in this Agreement shall be deemed eliminated
from these provisions to the extent necessary to permit the remaining separate
covenants to be enforced.  In the event that any court or arbitration panel
determines that the time period or the area, or both, are unreasonable and that
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable.
 
(i)   Construction.  The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.  As used herein, the words “day” or “days”
shall mean a calendar day or days.
 
(j)   Non-waiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance.  All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.
 
(k)   Notices.  Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
 
(i) in the case of the Company, to:
 
 
If to the Company:
 
SIGA Technologies, Inc.
41 East 62nd Street
New York, NY 10065
Attention:              Chief Executive Officer



(ii) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company.
 
Any notice given hereunder shall be deemed to have been given at the time of
receipt thereof by the person to whom such notice is given if personally
delivered or at the time of mailing if sent by registered or certified mail.


(l)   Assistance in Proceedings, Etc.  Executive shall, without additional
compensation, during and after the Term, upon reasonable notice and with due
regard to Executive’s obligations to a future employer, furnish such information
and reasonable assistance to the Company as may reasonably be required by the
Company in connection with any legal or quasi-legal proceeding, including any
external or internal investigation, involving the Company or any of its
affiliates.  The Company shall reimburse (or advance) Executive’s expenses in
connection with such assistance (including, without limitation, reasonable legal
fees).
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(m)   Survival.  Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement.  The respective
obligations of Executive and the Company as provided in Sections 5, 6, 7 and 8
of this Agreement shall survive cessation or termination of Executive’s
employment hereunder.
 
(n)   Section 409A of the Code.
 
(i) It is the parties’ intention that this Agreement not result in any tax being
imposed under Section 409A of the Code and in the case of any ambiguity the
Agreement shall be construed in such manner.
 
(ii) A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”
 
(iii) (A) All expenses or other reimbursements provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(B) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year and (C) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit.
 
(iv) For purposes of Section 409A of the Code, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
 
(v) Notwithstanding the foregoing, the Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under Section
409A of the Code.  The parties agree that in the event a qualified tax advisor
to the Company or to Executive (neither party being required to retain such
advisor) reasonably advises that the terms hereof would result in Executive
being subject to tax under Section 409A of the Code, Executive and the Company
shall negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 
 
SIGA TECHNOLOGIES, INC.
 
By: /s/ Eric Rose                        
   Name: Eric Rose
   Title: Chief Executive Officer
 
 
/s/ Daniel J. Luckshire               
Name:Daniel J. Luckshire
 


 
 

 
17
 

 
 